Citation Nr: 0218235	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  97-13 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for spondylolysis at 
L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 24, 1968, to September 12, 1968.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Waco, Texas, which 
denied reopening the claim of service connection for 
spondylolysis at L5-S1 on the ground that new and material 
evidence had not been submitted.  In May 1997, the veteran 
appeared at a personal hearing before a hearing officer at 
the RO. 


FINDINGS OF FACT

1.  An unappealed rating decision in October 1968 denied 
service connection for spondylolysis at L5-S1, essentially 
on the basis that such disability preexisted, and was not 
aggravated by, service. 

2.  Evidence received since the October 1968 decision 
either duplicates or is cumulative to evidence previously 
of record, does not tend to show either that a low back 
disorder did not preexist service or that such disability 
increased in severity during service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the October 1968 decision is not 
new and material, and the claim of service connection for 
spondylolysis at L5-S1 may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.

The case has now been reviewed under the VCAA.  Well-
groundedness is not an issue.  The veteran was advised of 
this in a supplemental statement of the case (SSOC) issued 
in August 2002.  After reviewing the record, the Board 
finds that there has been substantial compliance with the 
pertinent mandates of the VCAA and implementing 
regulations.  Discussions in the February 1997 rating 
decision, a March 1997 statement of the case, and in SSOCs 
in May 1997 and August 2002, gave notice to the veteran of 
the evidence necessary to substantiate his claim, and of 
what was of record.  

VA's duty to notify the veteran includes the duty to tell 
him what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The veteran was notified in the August 2002 SSOC 
what evidence he needed to submit and what evidence VA 
would obtain.  The SSOC explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  VA's notice requirements are met.  The duty to 
assist does not attach unless a claim is reopened. 

Background

By an unappealed decision in October 1968, the RO denied 
service connection for spondylolysis at L5-S1 on the basis 
that there was no evidence of permanent aggravation of a 
preexisting low back condition during the veteran's active 
duty.  The October 1968 RO decision is the last final 
decision of record on the claim of service connection for 
back disability.  

Evidence of record in October 1968 included service 
medical records, among which is a clinical record dated 
August 13, 1968, showing that the veteran complained of 
back pain.  He reported that he experienced back pain over 
the prior 12 years, and the clinical report indicates 
there was no history of back trauma.  A report of Medical 
Board examination in September 1968 shows that the veteran 
complained of back pain, primarily in the lumbosacral 
region.  He reported that he was a concrete worker prior 
to his entrance onto active duty, and was placed on a 
truck driving assignment because his back pain prevented 
him from performing his regular duties.  The Medical Board 
noted that the diagnosis was spondylolysis at L5-S1, and 
that the spondylolysis existed prior to service.  The 
Medical Board concluded that the veteran did not meet 
induction standards, and recommended his separation from 
service due to a low back condition that existed prior to 
service and was not aggravated by service.  An examination 
report dated September 3, 1968, noted that the veteran was 
"[r]eturned to duty for separation by reason of erroneous 
enlistment."

Evidence received subsequent to the October 1968 decision 
is as follows:  

? Copies of service medical records showing that the 
veteran complained of back pain in service, showing the 
diagnosis of spondylolysis at L5-S1, and indicating that 
a low back disorder preexisted service and was not 
aggravated by service.

? Additional service medical records showing that the 
veteran was hospitalized at an Army hospital from August 
24, 1968, to September 10, 1968.  A narrative summary of 
the hospitalization notes that the veteran's chief 
complaint was back pain, and he had "a long history of 
back pain prior to coming into the service and presently 
is awaiting a MEB for discharge from the service."  
Physical examination revealed marked spasm in the 
lumbosacral area, and it was noted that the back pain 
improved after about 10 days of bed rest.  The discharge 
diagnosis was back pain that existed prior to service.  

? Medical records from a private physician showing that 
the veteran was treated between August 1979 to January 
1986 for pain in the low back, right shoulder, and neck 
areas.  The records indicate diagnosis of atypical 
facets at L1-S1 and lumbarization of S1.  

? VA outpatient records dated from August 1995 to July 
2002, revealing treatment the veteran received for 
numerous medical problems, including history of low back 
pain and treatment therefore.  Diagnoses, in pertinent 
part (and confirmed by X-rays), included spondylolysis 
at L5-S1, and degenerative joint disease in the lumbar 
spine.  

? A transcript of a May 1997 hearing, at which the veteran 
testified he had a back condition prior to service, but 
the condition did not present a major problem for him 
prior to service.  He believed the back pain he 
experienced prior to service was due to the hard manual 
labor he performed at a concrete company.  He stated 
that when he entered on active duty, he was told he had 
a back disorder but was fit for duty.  He testified that 
he sustained an in-service injury to his back during 
basic training when he tripped and fell while carrying a 
fellow soldier.  He recalled that he was subsequently 
hospitalized at an Army hospital.  He reiterated his 
contention that the in-service injury was the primary 
cause of his current low back disorder.  

? Written statements from the veteran reiterating his 
contention that service connection is warranted for 
spondylolysis at L5-S1 because such disability was 
aggravated by a back injury in service.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection 
for spondylolysis at L5-S1 was last denied in October 
1968.  The veteran was properly notified of that decision 
and of his appellate rights.  He did not appeal it.  
Accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, "[I]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  
[An amended version of 38 C.F.R. § 3.156(a) is effective 
only for petitions to reopen filed on or after August 29, 
2001.  Hence, it does not apply in the instant case. 38 
C.F.R. § 3.156(a) (2002).]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously 
disallowed claim except when new and material has been 
presented or secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the 
elements required to award the claim but that the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

As service connection was previously denied based on 
findings that the veteran's low back disability 
preexisted, and was not aggravated by, service, for new 
evidence to be material, it would have to tend to show 
either that a low back disorder did not preexist service, 
or that such disorder was aggravated by (increased in 
severity during) service.  

Copies of the veteran's service medical records showing 
that spondylolysis at L5-S1 was diagnosed in service, and 
that the low back disorder preexisted, were associated 
with the claims folder and were considered prior to the 
RO's October 1968 decision.  Photocopies of those service 
records are merely duplicate evidence, and not "new."  

Additional service medical records, and medical evidence 
reflecting outpatient treatment by a private physician and 
at VA medical facilities, are "new" in the sense that they 
contain evidence which the RO did not have before it when 
issuing the October 1968 decision.  However, such medical 
records simply reflect that the veteran complained of low 
back pain, and X-rays confirmed diagnosis of spondylolysis 
at L5-S1 and degenerative joint disease of the lumbar 
spine.  These records merely confirm matters that are not 
in dispute.  They do not tend to indicate that a low back 
disorder did not preexist service, nor do they tend to 
show that the pre-existing low back disability had a 
chronic increase in disability during service.  Thus, they 
do not address the bases for the previous denial of the 
claim, do not bear directly and substantially on the 
matter at hand, and are not so significant that they must 
be considered in order to fairly determine the merits of 
the claim. 

Regarding the veteran's own assertions that he has a 
current low back condition which is related to service, 
such lay statements are not competent evidence inasmuch as 
opinions regarding such matters require medical expertise, 
and laypersons lack such expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, the Board finds that no item of additional 
evidence received subsequent to the RO's October 1968 
decision bears directly and substantially upon the 
specific matter at hand, or is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for spondylolysis at L5-S1.  
Accordingly, the additional evidence is not "new and 
material evidence," and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
spondylolysis at L5-S1 is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

